                                                               Order Filed on October 23, 2020
                                                               by Clerk
                                                               U.S. Bankruptcy Court
UNITED STATES BANKRUPTCY COURT                                 District of New Jersey
DISTRICT OF NEW JERSEY
Caption in Compliance with D.N.J. LBR 9004-2(c)
COHN LIFLAND PEARLMAN
 HERRMANN & KNOPF LLP
Attorneys for Debtor
Park 80 West-Plaza One
250 Pehle Avenue, Suite 401
Saddle Brook, New Jersey 07663
 (201)845-9600
Our File: 40,445-0
In Re:                                            Case No.: 20-12093

MONSEY ONE INC.,                                  Hearing Date: October 27, 2020

              Debtor.                             Chapter 11

                                                  Judge: Vincent F. Papalia


                        CONSENT ORDER RESOLVING
                CONTRACT LEASING CORPORATION’S OBJECTION
                   TO DEBTOR’S MOTION TO MODIFY CLAIIM

The relief set forth on the following pages, numbered two (2) through (2) is hereby ORDERED.


DATED: October 23, 2020
Page 2
Debtor:       MONSEY ONE INC.
Case No.:     20-12093(VFP)
Caption of Order:   CONSENT ORDER RESOLVING CONTRACT LEASING
                    CORPORATION’S TO DEBTOR’S MOTION TO MODIFY CLAIM


       This matter having been brought before the Court by COHN LIFLAND PEARLMAN

HERRMANN & KNOPF LLP, attorneys for Debtor for an Order reducing the claim of Contract

Leasing Corp., and creditor, Contract Leasing Corp. having consented to the entry of the within

Order; and for good cause shown;

       It is ORDERED as follows:

       1.     Creditor Contract Leasing Corp.’s claim no. 5, filed on March 2, 2020, in the

              amount of $24,302.62 is hereby reduced by consent to the amount of $17,000.00.

       2.     We hereby consent to the form and substance of the within Order.

COHN LIFLAND PEARLMAN
HERRMANN & KNOPF LLP                                       SALDUTTI LAW GROUP
Attorneys for Debtor                                       Attorneys for Creditor
                                                           Contract Leasing Corp.

By:    Jeffrey W. Herrmann                                 By:
       Jeffrey W. Herrmann                                         Rebecca K. McDowell
       A Member of the Firm
